—Appeal by the defendant from a judgment of the Supreme Cr urt, Kings County (Bruno, J.), rendered June 17, 1996, convicting him of criminal possession of a controlled substance in the seventh degree, *308upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kreindler, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence as probable cause for the defendant’s arrest was sufficiently established (see, Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108; People v Parris, 83 NY2d 342, 349).
The defendant has failed to preserve for appellate review the majority of his present challenges to remarks made by the prosecutor during his summation inasmuch as he either failed to object or voiced only general objections to the comments {see, CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Utley, 45 NY2d 908, 910). To the limited extent that his contention regarding one remark has been preserved for appellate review, the court’s curative instruction effectively dissipated any prejudice (see, People v Walker, 185 AD2d 867).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not warrant reversal. Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.